     Case 3:18-cv-01110-WQH-AGS Document 59-1 Filed 04/06/20 PageID.555 Page 1 of 13


 1     Mark E. Merin (State Bar No. 043849)
       Paul H. Masuhara (State Bar No. 289805)
 2     LAW OFFICE OF MARK E. MERIN
       1010 F Street, Suite 300
 3     Sacramento, California 95814
 4     Telephone: (916) 443-6911
       Facsimile: (916) 447-8336
 5     E-Mail:     mark@markmerin.com
                   paul@markmerin.com
 6
         Attorneys for Plaintiffs
 7
         RONNIE L. MOODY, GARY T. DEANS,
 8       BILLY R. WILLIAMS, and DONNEL E. JONES
 9
10                                  UNITED STATES DISTRICT COURT
11                               SOUTHERN DISTRICT OF CALIFORNIA
12
13 RONNIE L. MOODY, et al.,                                      Case No. 3:18-cv-01110-WQH-AGS
14              Plaintiffs,
                                                                 PLAINTIFFS’ RESPONSES AND
15 vs.                                                           OBJECTIONS TO DEFENDANTS’
                                                                 STATEMENT OF UNDISPUTED
16 CALIFORNIA DEPARTMENT OF
                                                                 MATERIAL FACTS
   CORRECTIONS AND REHABILITATION,
17
   et al.,
18              Defendants.
19
20                                          I.      INTRODUCTION
21           Plaintiffs Gary T. Deans and Donnel E. Jones (collectively, “Plaintiffs”) submit
22     the following responses and objections to Defendants California Department of
23     Corrections and Rehabilitation (“CDCR”), Daniel Paramo/Marcus Pollard, J. McGee, J.
24     Salazar, D. Ramos, J. Herrera, W. Edrozo, E. Cruz, J. Duran, and I. Bravo’s
25     (collectively, “Defendants”) statement of undisputed material facts (ECF No. 56-1
26     [UMF]) in support the motion for summary judgment (ECF No. 56 [MSJ]).
27           There are numerous objections that Plaintiffs could—and would—assert in
28     response to nearly every alleged “undisputed material fact” identified in Defendants’

                                                             1
        PLAINTIFFS’ RESPONSE AND OBJECTION TO DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS
            Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
     Case 3:18-cv-01110-WQH-AGS Document 59-1 Filed 04/06/20 PageID.556 Page 2 of 13


 1     statement of undisputed material facts. For example, most of the facts identified by
 2     Defendants as “material” facts are not, in fact, “material.” See T.W. Elec. Serv., Inc. v.
 3     Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987) (“A ‘material’ fact is
 4     one that is relevant to an element of a claim or defense and whose existence might affect
 5     the outcome of the suit.”). However, a court need not separately address each
 6     evidentiary objection in order to resolve a motion for summary judgment, where
 7     objections to evidence on the grounds that it is irrelevant, speculative, argumentative, or
 8     that it constitutes an improper legal conclusion, is duplicative of the summary judgment
 9     standard itself. See, e.g., Holt v. Noble House Hotels & Resort, Ltd., 370 F. Supp. 3d
10     1158, 1164 (S.D. Cal. 2019); Burch v. Regents of Univ. of Cal., 433 F. Supp. 2d 1110,
11     1123 (E.D. Cal. 2006). To the extent that “[d]efects in evidence submitted in opposition
12     to a motion for a summary judgment are waived ‘absent a motion to strike or other
13     objection,’” Fed. Deposit Ins. Corp. v. N.H. Ins. Co., 953 F.2d 478, 484 (9th Cir. 1991)
14     (quoting Scharf v. U.S. Attorney Gen., 597 F.2d 1240, 1243 (9th Cir. 1979)), Plaintiffs
15     seek to preserve all proper and valid objections while, at the same time, avoiding
16     “[i]nundating the [C]ourt with detailed evidentiary objections,” Burch, 433 F. Supp. 2d
17     at 1118.
18                           II.       RESPONSES AND OBJECTIONS TO
19                          STATEMENT OF UNDISPUTED MATERIAL FACTS
20            DEFENDANTS’ UNDISPUTED
                                                                      PLAINTIFFS’ RESPONSES &
                   MATERIAL FACTS &
21                                                                          OBJECTIONS
                SUPPORTING EVIDENCE
22     1.   Jones sued Warden Daniel Paramo in                    Undisputed.
23          his official capacity for injunctive and
24          declaratory relief.                                   Pursuant to Fed. R. Civ. P. 25(d),
25                                                                Defendant Marcus Pollard was
26          (First Am. Compl., ECF No. 48, ¶8,                    “automatically substituted” in the place
27          Prayer, ¶3.)                                          of Defendant Daniel Paramo “as a party”
28                                                                to this action, when he assumed the
                                                              2
        PLAINTIFFS’ RESPONSE AND OBJECTION TO DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS
             Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
     Case 3:18-cv-01110-WQH-AGS Document 59-1 Filed 04/06/20 PageID.557 Page 3 of 13


 1                                                               duties as Warden of Richard J. Donovan
 2                                                               Correctional Facility (“RJDCF”).
 3     2.   Daniel Paramo is no longer the                       Undisputed.
 4          warden at R.J. Donovan Correctional
 5          Facility.                                            Objection: Immaterial, irrelevant. See
 6                                                               T.W. Elec. Serv., Inc. v. Pac. Elec.
 7          (Declaration of Daniel Paramo in                     Contractors Ass’n, 809 F.2d 626, 630
 8          Support of Motion for Summary                        (9th Cir. 1987).
 9          Judgment (Paramo Decl.) ¶2.)
10
       3.   The current warden, Marcus Pollard,                  Undisputed.
11
            requires all custody employees to
12
            undergo training on the use of force,                Objection: Immaterial, irrelevant. See
13
            including alarm response, use of                     T.W. Elec. Serv., Inc., 809 F.2d at 630.
14
            chemical weapons, and use of batons,                 Compliance with the law—i.e., POST-
15
            among things.                                        training requirements—is neither
16
                                                                 dispositive nor necessarily relevant. See,
17
            (Declaration of Marcus Pollard in                    e.g., Kaur v. City of Lodi, 263 F. Supp.
18
            Support of Motion for Summary                        3d 947, 983 (E.D. Cal. 2017); Reed v.
19
            Judgment (Paramo Decl.) ¶8.)                         City of Modesto, 2015 U.S. Dist. LEXIS
20
                                                                 54086, at *25 (E.D. Cal. Apr. 24, 2015);
21
                                                                 L.M. v. City of Redding, 2017 U.S. Dist.
22
                                                                 LEXIS 187400, at *14-16 (E.D. Cal.
23
                                                                 Nov. 9, 2017); Wroth v. City of Rohnert
24
                                                                 Park, 2019 U.S. Dist. LEXIS 68068, at
25
                                                                 *40 (N.D. Cal. Apr. 22, 2019) (“[T]he
26
                                                                 mere fact that officers complied with
27
                                                                 POST requirements does not relieve [the
28

                                                             3
        PLAINTIFFS’ RESPONSE AND OBJECTION TO DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS
            Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
     Case 3:18-cv-01110-WQH-AGS Document 59-1 Filed 04/06/20 PageID.558 Page 4 of 13


 1                                                               public entity] of its constitutional
 2                                                               obligations if that training was
 3                                                               inadequate.”).
 4     4.   Warden Pollard reviews all uses of                   Undisputed.
 5          force by officers as the chairman of
 6          the Institutional Executive Review                   Objection: Immaterial, irrelevant. See
 7          Committee.                                           T.W. Elec. Serv., Inc., 809 F.2d at 630. A
 8                                                               supervisor’s review and approval of a
 9          (Pollard Decl. ¶2.)                                  subordinate’s unlawful use of force may
10                                                               give rise to a “policy or custom” claim
11                                                               against the employer-public entity. See,
12                                                               e.g., Gomez v. Vernon, 255 F.3d 1118,
13                                                               1126-27 (9th Cir. 2001); McRorie v.
14                                                               Shimoda, 795 F.2d 780, 784 (9th Cir.
15                                                               1986).
16     5.   Warden Pollard refers to the Office of               Undisputed.
17          Internal Affairs all allegations of
18          excessive force and retaliation that, if             Objection: Immaterial, irrelevant. See
19          true, could be the basis of adverse                  T.W. Elec. Serv., Inc., 809 F.2d at 630.
20          action.
21
22          (Pollard Decl. ¶6.)
23     6.   Warden Pollard has disciplined and                   Undisputed.
24          terminated officers for excessive force
25          or failing to report excessive force by              Objection: Immaterial, irrelevant. See
26          other officers.                                      T.W. Elec. Serv., Inc., 809 F.2d at 630.
27
28          (Pollard Decl. ¶5.)

                                                             4
        PLAINTIFFS’ RESPONSE AND OBJECTION TO DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS
            Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
     Case 3:18-cv-01110-WQH-AGS Document 59-1 Filed 04/06/20 PageID.559 Page 5 of 13


 1     7.   Plaintiff Jones claims Defendants                    Undisputed.
 2          Edrozo and Cruz used excessive
 3          force against him on July 17,
 4          2020.
 5
 6          (First Am. Compl., ¶¶71-72.)
 7     8.   Jones believes the officers used                     Disputed.
 8          excessive force because Plaintiff
 9          Moody attacked Correctional                          Plaintiff Jones believes the officers used
10          Counselor Fuerte.                                    excessive force against him because he
11                                                               was perceived by officers as protesting
12          (Deposition of Donnel Jones taken                    the officers’ use of excessive force
13          June 10, 2019, attached as Exhibit 3 to against Plaintiff Moody. (Declaration of
14          the Declaration of Christopher H.                    Mark E. Merin (“Merin Decl.”), Ex. A
15          Findley (Jones Dep.) at 94:13-17.)                   [Deans Depo.] at 31:24-32:2 & 73:7-
16
                                                                 75:16; Ex. B [Jones Depo.] at 25:23-
17
                                                                 26:19.) Later, a RJDCF sergeant
18
                                                                 attempted to intimidate Plaintiff Jones
19
                                                                 into withdrawing his CDCR Form 602
20
                                                                 appeal related to the incident.
21
                                                                 (Declaration of Donnel E. Jones (“Jones
22
                                                                 Decl.”) at ¶¶4-6.)
23
       9.   Jones had not filed a prison appeal or               Undisputed.
24
            a lawsuit before the incident on July
25
            17, 2017.                                            Objection: Immaterial, irrelevant. See
26
                                                                 T.W. Elec. Serv., Inc., 809 F.2d at 630.
27
            (Jones Dep. at 94:22-95:5.)
28

                                                             5
        PLAINTIFFS’ RESPONSE AND OBJECTION TO DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS
            Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
     Case 3:18-cv-01110-WQH-AGS Document 59-1 Filed 04/06/20 PageID.560 Page 6 of 13


 1     10. None of the officers mentioned prison                 Undisputed.
 2          appeals or lawsuits to Jones on the
 3          day of the incident.                                 Objection: Immaterial, irrelevant. See
 4                                                               T.W. Elec. Serv., Inc., 809 F.2d at 630.
 5          (Jones Dep. at 95:18-21.)
 6     11. The Court dismissed Plaintiff Deans’s                 Undisputed.
 7          retaliation claim with prejudice.
 8
 9          (ECF No. 55 at 15.)
10
       12. Jones cannot provide any evidence                     Disputed.
11
            that he engaged in protected activity,
12
            which is necessary to support his                    Plaintiff Jones submitted a CDCR Form
13
            retaliation claim.                                   602 appeal related to the July 17, 2017,
14
                                                                 incidents. (ECF No. 56-3 at 37 [Jones
15
            (Undisputed Facts, Nos. 9-11.)                       Depo.] & 50-53 [602 Appeal].)
16
                                                                 Thereafter, Plaintiff Jones was subject to
17
                                                                 intimidation by supervisory staff, placed
18
                                                                 in administrative segregation, and his
19
                                                                 release from prison delayed. (Jones Decl.,
20
                                                                 ¶6.) Placement in administrative
21
                                                                 segregation constitutes an adverse action
22
                                                                 forming the basis of a retaliation claim.
23
                                                                 See Watison v. Carter, 668 F.3d 1108,
24
                                                                 1115 (9th Cir. 2012); Austin v. Terhune,
25
                                                                 367 F.3d 1167, 1171 (9th Cir. 2004).
26
                                                                 “[A] corrections officer may not retaliate
27
                                                                 against a prisoner for exercising his First
28

                                                             6
        PLAINTIFFS’ RESPONSE AND OBJECTION TO DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS
            Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
     Case 3:18-cv-01110-WQH-AGS Document 59-1 Filed 04/06/20 PageID.561 Page 7 of 13


 1                                                               Amendment right to report staff
 2                                                               misconduct.” Shepard v. Quillen, 840
 3                                                               F.3d 686, 688 (9th Cir. 2016); Brodheim
 4                                                               v. Cry, 584 F.3d 1262, 1269 (9th Cir.
 5                                                               2009).
 6     13. Jones failed to exhaust his                           Disputed.
 7          administrative remedies on his
 8          retaliation claim.                                   Plaintiff Jones did not have an available
 9                                                               administrative remedy to exhaust, where
10          (Undisputed Facts, Nos. 21-25.)                      Plaintiff Jones was subject to
11                                                               “intimidation” by Sgt. Rodriguez when
12                                                               he submitted his grievance concerning
13                                                               the July 17, 2017, incidents and, later,
14                                                               severely punished. (Jones Decl., ¶¶4-6.)
15                                                               “The text of the PLRA requires that a
16
                                                                 prisoner exhaust available remedies
17
                                                                 before bringing an action related to
18
                                                                 prison conditions.” Mills v. Mitchell, No.
19
                                                                 18-15531, 2020 U.S. App. LEXIS 3850,
20
                                                                 at *1 (9th Cir. Feb. 6, 2020).
21
                                                                 Accordingly, “an inmate is required to
22
                                                                 exhaust those, but only those, grievance
23
                                                                 procedures that are capable of use to
24
                                                                 obtain some relief for the action
25
                                                                 complained of.” Ross v. Blake, 136 S. Ct.
26
                                                                 1850, 1859 (2016) (quotation marks
27
                                                                 omitted). “Despite being officially
28

                                                             7
        PLAINTIFFS’ RESPONSE AND OBJECTION TO DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS
            Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
     Case 3:18-cv-01110-WQH-AGS Document 59-1 Filed 04/06/20 PageID.562 Page 8 of 13


 1                                                               available to an inmate, an administrative
 2                                                               remedy is not capable of use to obtain
 3                                                               relief … ‘when prison administrators
 4                                                               thwart inmates from taking advantage of
 5                                                               a grievance process through machination,
 6                                                               misrepresentation, or intimidation.’”
 7                                                               Mills, 2020 U.S. App. LEXIS 3850, at *2
 8                                                               (quoting Ross, 136 S. Ct. at 1859-60).
 9     14. Jones is required to exhaust                          Disputed.
10          administrative remedies before
11          bringing suit.                                       Plaintiff Jones was only required to
12                                                               “exhaust available remedies before
13          (42 U.S.C. § 1997e(a).)                              bringing an action related to prison
14                                                               conditions” under federal law. See Mills,
15                                                               2020 U.S. App. LEXIS 3850, at *1
16
                                                                 (citing Ross, 136 S. Ct. at 1859).
17
       15. Jones did not file an appeal against                  Undisputed that Plaintiff Jones did not
18
            Warden Paramo.                                       file an appeal against Defendant Paramo
19
                                                                 in his individual capacity.
20
            (Jones Dep. at 67:17-25.)
21
                                                                 Disputed that Plaintiff Jones did not file
22
                                                                 an appeal against Defendant Paramo in
23
                                                                 his official capacity. (ECF No. 56-3 at 37
24
                                                                 [Jones Depo.] & 50-53 [602 Appeal].)
25
                                                                 Plaintiff Jones appeal states: “every one
26
                                                                 of the officers has more than one staff
27
                                                                 attack on their [record] because thay
28

                                                             8
        PLAINTIFFS’ RESPONSE AND OBJECTION TO DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS
            Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
     Case 3:18-cv-01110-WQH-AGS Document 59-1 Filed 04/06/20 PageID.563 Page 9 of 13


 1                                                               dump on inmates and then chard them
 2                                                               with a staff asalt.” (ECF No. 56-3 at 52
 3                                                               [602 Appeal] (sic throughout).) Under 42
 4                                                               U.S.C. § 1983, “a State cannot be sued
 5                                                               directly in its own name regardless of the
 6                                                               relief sought.” See Kentucky v. Graham,
 7                                                               473 U.S. 159, 167 n.14 (1985). The
 8                                                               “official-capacity” pleading device
 9                                                               permits “actions for prospective relief”
10                                                               but “are not treated as actions against the
11                                                               State,” see id.—even though such an
12                                                               action is, for all practical purposes,
13                                                               “equivalent to a suit against the
14                                                               governmental entity itself.” Gomez, 255
15                                                               F.3d at 1126. As a result, the “named
16                                                               official’s personal involvement in the
17                                                               acts or omissions constituting the alleged
18                                                               constitutional violation” is insignificant,
19                                                               so long as the plaintiff identifies the “law
20                                                               or policy challenged as a constitutional
21                                                               violation” and “name[s] the official
22                                                               within the entity who can appropriately
23
                                                                 respond to injunctive relief.” Hartmann
24
                                                                 v. Cal. Dep’t of Corr. & Rehab., 707 F.3d
25
                                                                 1114, 1127 (9th Cir. 2013).
26
       16. Jones’s Appeal Log No. RJD-C-17-                      Disputed.
27
            4303 did not allege that the Warden
28

                                                             9
        PLAINTIFFS’ RESPONSE AND OBJECTION TO DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS
            Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
 Case 3:18-cv-01110-WQH-AGS Document 59-1 Filed 04/06/20 PageID.564 Page 10 of 13


 1       permitted a custom or policy of                       Plaintiff Jones appeal states: “every one
 2       excessive force, retaliation, or                      of the officers has more than one staff
 3       conspiracy.                                           attack on their [record] because thay
 4                                                             dump on inmates and then chard them
 5       (Jones Dep., Ex. 1, attached as Exhibit with a staff asalt.” (ECF No. 56-3 at 52
 6       4 to the Declaration of Christopher H.                [602 Appeal] (sic throughout).) The
 7       Findley.)                                             nature of Plaintiff Jones’s grievance is
 8                                                             clear: this is not an isolated incident—all
 9                                                             officers at RJDCF attack inmates and
10                                                             then fabricate staff assault charges
11                                                             against the inmates. In other words, this
12                                                             is not merely an individualized problem.
13                                                             Rather, RJDCF personnel’s misconduct
14                                                             is so pervasive that “every one of the
15                                                             officers” has engaged in such
16                                                             misconduct. This is the essence of a
17                                                             “policy or custom” allegation. See, e.g.,
18                                                             Gomez, 255 F.3d at 1127; McRorie, 795
19                                                             F.2d at 784.
20
     17. Jones’s Appeal Log No. RJD-B-17-                      Undisputed.
21
         6273, did not allege that the warden
22
         permitted a custom or policy of                       Objection: Immaterial, irrelevant. See
23
         excessive force, retaliation, or                      T.W. Elec. Serv., Inc., 809 F.2d at 630.
24
         conspiracy.
25
26       (Jones Dep., Ex. 2, attached as Exhibit
27       5 to the Declaration of Christopher H.
28       Findley.)
                                                          10
      PLAINTIFFS’ RESPONSE AND OBJECTION TO DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS
          Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
 Case 3:18-cv-01110-WQH-AGS Document 59-1 Filed 04/06/20 PageID.565 Page 11 of 13


 1   18. Jones filed a medical appeal, which he Undisputed.
 2        did not pursue through the third level
 3        of appeal after receiving the                        Objection: Immaterial, irrelevant. See
 4        medication he requested.                             T.W. Elec. Serv., Inc., 809 F.2d at 630.
 5
 6        (Jones Dep. at 64:12-65:13.)
 7   19. Other than the three appeals listed                   Undisputed.
 8        above, Jones did not file any other
 9        prison appeals related to the incident               Objection: Immaterial, irrelevant. See
10        on July 17, 2017.                                    T.W. Elec. Serv., Inc., 809 F.2d at 630.
11
12        (Jones Dep. at 65:14-19.)
13
     20. Jones is required to exhaust                          Disputed.
14
          administrative remedies before
15
          bringing suit.                                       Plaintiff Jones was only required to
16
                                                               “exhaust available remedies before
17
          (42 U.S.C. § 1997e(a).)                              bringing an action related to prison
18
                                                               conditions” under federal law. See Mills,
19
                                                               2020 U.S. App. LEXIS 3850, at *1
20
                                                               (citing Ross, 136 S. Ct. at 1859).
21
     21. Jones’s Appeal Log No. RJD-C-17-                      Undisputed.
22
          4303 did not allege retaliation.
23
                                                               Objection: Immaterial, irrelevant. See
24
          (Jones Dep., Ex. 1, attached as Exhibit T.W. Elec. Serv., Inc., 809 F.2d at 630.
25
          4 to the Declaration of Christopher H.               Plaintiff Jones was only required to
26
          Findley.)                                            “exhaust available remedies before
27
                                                               bringing an action related to prison
28

                                                          11
      PLAINTIFFS’ RESPONSE AND OBJECTION TO DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS
          Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
 Case 3:18-cv-01110-WQH-AGS Document 59-1 Filed 04/06/20 PageID.566 Page 12 of 13


 1                                                             conditions” under federal law. See Mills,
 2                                                             2020 U.S. App. LEXIS 3850, at *1
 3                                                             (citing Ross, 136 S. Ct. at 1859).
 4   22. Jones’s Appeal Log No. RJD-B-17-                      Undisputed.
 5        6273 did not allege retaliation.
 6                                                             Objection: Immaterial, irrelevant. See
 7        (Jones Dep., Ex. 2, attached as Exhibit T.W. Elec. Serv., Inc., 809 F.2d at 630.
 8        5 to the Declaration of Christopher H.               Plaintiff Jones was only required to
 9        Findley.)                                            “exhaust available remedies before
10                                                             bringing an action related to prison
11                                                             conditions” under federal law. See Mills,
12                                                             2020 U.S. App. LEXIS 3850, at *1
13                                                             (citing Ross, 136 S. Ct. at 1859).
14
     23. Jones filed a medical appeal, which he Undisputed.
15
          did not pursue through the third level
16
          of appeal after receiving the                        Objection: Immaterial, irrelevant. See
17
          medication he requested.                             T.W. Elec. Serv., Inc., 809 F.2d at 630.
18
19
          (Jones Dep. at 64:12-65:13.)
20
     24. Other than the three appeals listed                   Undisputed.
21
          above, Jones did not file any other
22
          prison appeals related to the incident               Objection: Immaterial, irrelevant. See
23
          on July 17, 2017.                                    T.W. Elec. Serv., Inc., 809 F.2d at 630.
24
25
          (Jones Dep. at 65:14-19.)
26
27
28

                                                          12
      PLAINTIFFS’ RESPONSE AND OBJECTION TO DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS
          Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
 Case 3:18-cv-01110-WQH-AGS Document 59-1 Filed 04/06/20 PageID.567 Page 13 of 13


 1
     Dated: April 6, 2020                   Respectfully Submitted,
 2                                          LAW OFFICE OF MARK E. MERIN
 3
 4
 5                                          By: ________________________________
 6                                              Mark E. Merin
                                                Paul H. Masuhara
 7
                                                    Attorneys for Plaintiffs
 8                                                  RONNIE L. MOODY, GARY T. DEANS,
                                                    BILLY R. WILLIAMS, and DONNEL E. JONES
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          13
      PLAINTIFFS’ RESPONSE AND OBJECTION TO DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS
          Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
